DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 02/22/2022 which has been entered. Claims 1, 10 and 19 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10 and 19 being independent.

NOTE:  With respect to the number of references used in the below rejection, the features recited in the claimed language are known elements [Artificial Intelligence Routing Engine and a processor]. Real-time monitoring of service requests and traffic spikes associated with anomalous traffic are also well known in the art. As these are all well-known features, the use of multiple references to provide evidence of them is considered to be reasonable under the circumstances. 
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10 and 19 are objected to because of the following informalities: Claim 10 states in part …and if the anomalous traffic cis associated with legitimate call traffic, then…. Claim 19 has the same language. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of MELAMED et al (2010/0161315 A1), and further in view of Alperovitch et al (2009/0254663 A1) and Dasgupta et al (2016/0219065 A1).
As per Claim 1, Rumpf teaches a method of processing and routing service requests in a contact center, the method comprising: receiving and routing the service requests based on 122; Figure 3 – References 302 and 304; Page 4, Paragraph [0038]; Page 5, Paragraph [0042]).
Rumpf also teaches monitoring and tracking, in real-time, handling of the service requests in the contact center to determine service request information (Support Request Type/Caller Characteristic/Queue Characteristic: Page 4, Paragraph [0038]); and detecting, based on the monitoring and tracking, an unexpected spike in service requests associated with anomalous traffic (Call Volume Threshold Exceeded: Figure 3 – Reference 308; Page 5, Paragraph [0043]).
Rumpf does not teach determining, based on one or more detected keywords, that the anomalous traffic is related. However, Melamed teaches determining, based on one or more detected keywords, that the anomalous traffic is related (Figure 2 – Reference 280; Page 4, Paragraph [0047]; Page 5, Paragraph [0053]). 
(Note: In paragraph [0047], the correlator described by Melamed identifies a pattern where the words DSL and outage are repeated multiple times in a communications between customers located in Ohio and a service provider. In paragraph [0053], Melamed describes callers in Cleveland, Ohio at or around 10 PM on a Saturday repeatedly mentioning DSL and expressing emotional agitation)
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph with the method taught by Melamed to accurately identify, classify and distinguish deviations from historical communication baselines without excessive consumption of call center bandwidth by quarantining questionable communications to a separate queue/call center to be reviewed by a separate team. 
860, 870, 880 and 890; Page 7, Paragraph [0079] – Page 8, Paragraph [0083]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph and Melamed with the method taught by Alperovitch to protect networks form malicious actors seeking to disrupt/impede communication through critical infrastructure using denial of service/brute force attacks by distinguishing between legitimate communication and disruptive attacks in real-time.
The combination of Rumph, Melamed and Alperovitch does not teach processing, with an Artificial Intelligence (AI) Routing Engine, the service request information to separate normal traffic from anomalous traffic; and deflecting service requests associated with the anomalous traffic to a digital system.
However, Dasgupta teaches processing, with an Artificial Intelligence (AI) Routing Engine, the service request information to separate normal traffic from anomalous traffic (Learning Machine/DLA/SLA –  Figure 2 – Reference 248; Page 3, Paragraph [0038]; Page 4, Paragraphs [0040], [0047] and [0049]; Page 5; Paragraphs [0055] – [0057]); and deflecting service requests associated with the anomalous traffic to a digital system (Figure 3 – Reference 625 and 630; Page 7, Paragraphs [0071] and [0072]).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph, Melamed and Alperovitch with the method as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claims 7, 16 and 20, the combination of Rumph, Melamed, Alperovitch and Dasgupta teaches wherein the unexpected spike is caused by multiple service requests associated with the detected one or more keywords (Melamed: Paragraph [0053]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and computer-readable medium taught by Rumph, Melamed and Alperovitch with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claims 8 and 17, the combination of Rumph, Melamed, Alperovitch and Dasgupta teaches wherein the unexpected spike is caused by multiple service requests associated with a 
As per Claims 9 and 18, the combination of Rumph, Melamed, Alperovitch and Dasgupta teaches wherein the service request information comprises at least one of: a current queue wait time, a skills group, a number of available agents, and/or a priority (Dasgutpa: Page 5, Paragraph [0057]; Page 7, Paragraph [0074]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Melamed and Alperovitch with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claim 10, the combination of Rumph, Melamed, Alperovitch and Dasgupta teaches a method to process and route service requests in a contact center as described in Claim 1. Rumph also teaches a processor (Figure 2 – Reference 200; Page 3, Paragraph [0028]). Dasgupta additionally teaches an Artificial Intelligence (AI) Routing Engine (Figure 2 – Reference 248; Page 3, Paragraph [0038] – Page 4, Paragraph [0040]). 

As per Claim 19, the combination of Rumph, Melamed, Alperovitch and Dasgupta teaches a method and system as described in Claims 1 and 10 above. Rumph also teaches a computer-readable medium device comprising processor-executable instructions (Page 4, Paragraph [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and computer-readable medium taught by Rumph, Melamed and Alperovitch with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of MELAMED et al (2010/0161315 A1), and further in view of Alperovitch et al (2009/0254663 A1) and Dasgupta et al (2016/0219065 A1) as applied to Claims 1 and 10 above, and further in view of Singh et al (2009/0003579 A1).
As per Claims 2, 3, 11 and 12, the combination of Rumph, Melamed, Alperovitch and Dasgupta teaches the method and system of Claims 1 and 10; but does not teach wherein the digital system comprises an Interactive Voice Response (IVR) system; and providing a pre-recorded message via the IVR system. However, Singh teaches wherein the digital system 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Melamed, Alperovitch and Dasgupta with the method and system as taught by Singh to improve overall customer satisfaction by reducing the likelihood that a customer is not made to wait unnecessarily, and enable the customer to obtain information sought through other means, which may be more efficient than actually speaking with an agent.
As per Claims 4 and 13, the combination of Rumph, Melamed, Alperovitch, Dasgupta and Singh teaches wherein the digital system comprises a web chat forum (Singh: Page 2, Paragraph [0024]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph, Melamed, Alperovitch and Dasgupta with the method as taught by Singh to improve overall customer satisfaction by reducing the likelihood that a customer is not made to wait unnecessarily, and enable the customer to obtain information sought through other means, which may be more efficient than actually speaking with an agent.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of MELAMED et al (2010/0161315 A1), and further in view of Alperovitch et al (2009/0254663 A1) and Dasgupta et al (2016/0219065 A1) as applied to Claims 1 and 10 above, and further in view of Di Pietro et al (2016/0028762 A1).

(Note: In paragraphs [0080] – [0085], Di Pietro describes an expected traffic model [i.e. baseline for service requests] and applying an algorithm to granularly determine the largest possible traffic subset that causes the attack detector not to fire. The point at which the attack detector fires is the recited predetermined threshold)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Melamed, Alperovitch and Dasgupta with the method and system as taught by Di Pietro to combat denial of service (DoS) attacks at critical infrastructure by quarantining spiking anomalous traffic intended to consume available bandwidth and cripple the flow of information between vital systems.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of MELAMED et al (2010/0161315 A1), and further in view of Alperovitch et al (2009/0254663 A1), Dasgupta et al (2016/0219065 A1) and Di Pietro et al (2016/0028762 A1) as applied to Claims 5 and 14 above, and further in view of Omiya (2010/0027779 A1).
As per Claims 6 and 15, the combination of Rumph, Melamed, Alperovitch, Dasgupta and Di Pietro teaches the method and system of Claims 5 and 14; but does not teach wherein the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Melamed, Alperovitch, Dasgupta and Di Pietro with the method and system as taught by Omiya to utilize historical call center performance to determine a workforce staffing plan that ensures that sufficient support staff are available to ensure that contact center service objectives are met in an effort to resolve customer issues as efficiently as possible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISHIKAWA (2008/0270601 A1), Jonathan Chao et al (2005/0111367 A1), Alperovitch et al (2008/0175266 A1), McDougal et al (2013/0081142 A1), ORMAZABAL et al (2008/0127349 A1), Haynold (2018/0191624 A1), Ben-Yair et al (8,577,018 B1), Subbarayan et al (2018/0115523 A1) and Machlica et al (2018/0167404 A1). Each of these describe systems and methods of alleviating overflow conditions within a call center.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/KHARYE POPE/Examiner, Art Unit 2652